Riddick, J. The Valley Pine Lumber Company, a corporation, made a contract with the Henry Lumber Company, a partnership, to cut and haul timber belonging to the Valley Pine Lumber Company and saw it into lumber. In order to carry out this contract, the Henry Lumber Company contracted with J. T. Hodgens to cut the timber into logs for hauling. Afterwards the Henry Lumber Company became embarrassed financially, and in order to settle its accounts with the Valley Pine Company it transferred its mill, a considerable number of logs and certain other property to the Valley Pine Company. This transfer left the Henry Company without assets to settle its remaining debts, the members of that firm being practically insolvent. At the time this transfer was made, the Henry Company owed Hodgens $214.81, all but one dollar of which was for work done by him and his employees in cutting logs. As Henry was unable to pay this debt, Hodgens brought this action in equity to have the conveyance made by the Henry Company to the Valley Pine Lumber Company declared fraudulent and to enforce a laborer’s lien on the lumber made from the timber cut by him. On the hearing the chancellor found that the Valley Pine Lumber Company had received and converted to its own use lumber on which the plaintiff Hodgens had a lien for $214.81, and that the value of this lumber exceeded the claim of plaintiff. He therefore gave judgment against the defendant, the Valley Pine Lumber Company, for the amount claimed by plaintiff, and the Valley Company appealed. The evidence does not show any fraud in the sale of the Henry Company to the Valley Pine Lumber Company. It seems also plain from the evidence that the Valley Pine Company had notice of the lien of the plaintiff on the logs cut and delivered by him to the Plenry Company, and which they purchased from that company. The only real question is the amount of this lien. The evidence shows that Hodgens did not do all of the labor on these logs. It was inconvenient for him to saw the logs himself, and he hired one and sometimes two hands to help him. He testified that he performed about half of the work himself. He paid the laborers whom he hired to assist him, and his counsel, contends that, as these laborers had liens, the plaintiff had the right to pay them and enforce their liens against the property. In other words, that he would be 'treated in equity as the assignee of their liens to the extent of his debt. Perhaps the statute should give this right to one who in performance of a contract for work and labor hires another to assist him in the labor. But the statute as written gives the lien to the one who performs the labor, and not to the one who hires labor performed and pays for it. Klondike Lumber Co. v. Williams, 71 Ark. 334. Nor did this payment operate as an assignment of the lien of the laborer whose debt was paid. When Hodgens paid the laborer whom he hired to assist him, he discharged a debt which he owed, and his payment did not operate as an assignment to him of the lien held by the laborer for his debt. The effect of the payment was to extinguish both the debt and the lien, for the lien could not exist after the debt on which it was based had been discharged. The logs were not in possession of plaintiff, but had been delivered by him to the Henry Lumber Company, and by them sawed into lumber. While the plaintiff did not have a lien on this lumber for the full amount of his debt against the Henry Lumber Company, he is entitled to a lien to the amount due him for actual labor performed by him in cutting the logs from which the lumber in question was made. The most favorable view of the evidence in behalf of -plaintiff is that he performed in person about half of the work that he is charged for. We think that he is entitled to a lien for one-half of the $214.81 due him for work on the logs which he and the hired man cut under his contract with the Henry Company. The judgment will be modified, and a judgment for that amount, with interest, against the Valley Pine Lumber Company affirmed. It is so ordered.